Citation Nr: 1426121	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  05-35 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an effective date earlier than June 10, 2005, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Richard L. Frankel, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1974 to April 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2004 and August 2009 rating decisions of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In August 2008, a hearing was held before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is associated with the record.  In November 2009, a Travel Board hearing was held before a Veterans Law Judge who is no longer with the Board; a transcript of the hearing is associated with the record.  In February 2010, that judge remanded the current issues for additional development.  Thereafter, an October 2011 rating decision awarded an earlier effective date of June 10, 2005 for the Veteran's TDIU.  In January 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In May 2012, the case was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

Pursuant to the Board's May 2012 remand, the AOJ sent the Veteran a letter in January 2013 which asked him to submit authorization for VA to secure the complete clinical records of all treatment he had received regarding evaluation and/or treatment following a car accident in approximately 1998 (wherein he allegedly injured his neck and his back and was treated with physical therapy), and all treatment he had received from Cooper Medical Center following a gunshot wound in 2008.

In May 2013, the Veteran submitted a statement saying that he had been treated privately by Dr. Weiss, the Rothman Institute (Dr. Daniel and Dr. Schick), and Dr. DeMarco, though he did not specify the timing or nature of such treatment.  In June 2013, he stated during a telephone call with VA that he had received private treatment at the Rothman Institute and from Dr. Weiss, Dr. Luzzi, and Dr.  DeMarco; once again, he did not specify the timing or nature of such treatment.  Thereafter, in June 2013, he submitted an authorization form (VA Form 21-4142) for Dr. Weiss, but he did not sign the form; therefore, it is invalid.  In June 2013, the AOJ sent the Veteran a letter which asked him to submit authorization for VA to secure treatment records from Dr. Weiss, the Rothman Institute, and Dr. DeMarco.  In July 2013, the AOJ sent the Veteran a letter which asked him to submit authorization for VA to secure treatment records from Dr. Luzzi.  The Veteran has not yet provided valid authorization for VA to obtain records (which are critical for proper consideration of his claims) from any of the aforementioned providers.

A governing regulation provides that when evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not received within one year following the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).  On remand, the Veteran should be advised that he has the remainder of one year from the July 2013 notice letter to submit the authorization sought; if he does not provide such authorization, the claims on appeal will be considered abandoned.  See id.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should advise the Veteran that he has the remainder of one year from the date of its July 2013 notice letter to submit a release for treatment records pertaining to his claimed disabilities (including from Dr. Weiss, the Rothman Institute, Dr. Daniel, Dr. Schick, Dr. DeMarco, and Dr. Luzzi).  He should be advised that his cooperation is paramount as without it, VA will be unable to obtain critical treatment records from those providers, and that if he does not timely provide a release(s) for all of the records sought, the matters will be processed under 38 C.F.R. § 3.158(a).

If the Veteran provides the necessary releases, the AOJ should secure such records.  Negative responses and certifications of unavailability must be associated with the record.  If any private provider does not respond to a VA request for records, the Veteran must be so advised, and also advised that it is his responsibility to ensure that such records are received.

2.  After all of the above-sought development is completed, if and only if the claims are not processed under 38 C.F.R. § 3.158(a), the AOJ should arrange for the Veteran to be examined by an orthopedic specialist to ascertain the nature and likely etiology of any current back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each back disability entity found.  If no back disability is diagnosed, please reconcile that conclusion with the medical evidence in the record.

(b)  Please identify the most likely etiology for any/each back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should then review the record and readjudicate the issues on appeal (under 38 C.F.R. § 3.158(a) if applicable, after a year following the July 2013 issuance of the AOJ's request to the Veteran).  If either issue remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

